                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
 M.V. on behalf of her minor child G.R.,                                   DATE FILED: 7/15/2021
                            Plaintiff,

                    -against-                                 1:21-cv-02673 (MKV)

                                                                     ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has reviewed the joint letter and proposed case management plan filed by the

parties. See ECF No. 13. After review of the Parties proposal, the Initial Conference scheduled

for July 21, 2021 is cancelled. The parties should brief their anticipated motions for summary

judgment on the following schedule:

   -   Plaintiff’s motion, limited to 25 pages, must be filed on or before August 16, 2021;
   -   Defendant’s combined opposition and cross-motion, limited to 40 pages, must be filed on
       or before September 20, 2021;
   -   Plaintiff’s combined reply and opposition, limited to 30 pages, must be filed on or before
       October 4, 2021;
   -   Defendant’s reply, limited to 15 pages, must be filed on or before October 20, 2021.

Any request for an extension or adjournment of the deadlines set out herein must be filed on ECF

at least 72 hours in advance of the deadline in question.



SO ORDERED.
                                                     _________________________________
                                                     ________
                                                            ____________
                                                                      _________ __________
                                                                              __        _____
Date: July 15, 2021                                  MARY YK KAY
                                                               AY VYSKOCIL
                                                                   VYS
                                                                     YSKOCI  CIIL
      New York, NY                                   United
                                                          d States District
                                                            States Di strict Judge
                                                                     ist
